State Farm Bank & Ra




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 28, 2014

                                       No. 04-14-00143-CV

                                       Dennis OLIVARES,
                                            Appellant

                                                 v.

                        STATE FARM BANK & Rausch, Sturm, Et al.,
                                     Appellees

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 370251
                           Honorable Jason Pulliam, Judge Presiding


                                          ORDER
       Pending before the court is appellant’s motion to stay proceedings in the trial court.
Appellee did not file a response to appellant’s motion.

        The clerk’s record is not due to be filed in this appeal until June 2, 2014; however, based
on the statements made in appellant’s motion, this court questions whether a final judgment or
appealable order has been entered in the underlying cause over which this court would have
jurisdiction. In appellant’s notice of appeal, he states the appeal is from two interlocutory orders,
one of which has not been signed; however, appellant provides no detail explaining the basis on
which this court would have jurisdiction over the interlocutory orders. Appellant attaches an
order granting leave to file late discovery to his docketing statement; however, an interlocutory
appeal from such an order is not authorized by statute. See Tex. A&M Univ. Sys. v. Koseoglu,
233 S.W.3d 835, 840 (Tex. 2007) (holding appellate courts have jurisdiction to consider
interlocutory orders only if statute explicitly provides such jurisdiction). It is therefore
ORDERED that appellant show cause in writing no later than fifteen days from the date of this
order why this appeal should not be dismissed for lack of jurisdiction. TEX. R. APP. P. 42.3.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court